UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6613



DOUGLAS WAYNE WILLIAMS,

                                              Plaintiff - Appellant,

          versus


LOUIS BABBS; DOCTOR SWANTON; MR. HINDS; NURSE
RAMSEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-850-CT-5-H)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Wayne Williams, Appellant Pro Se. William McBlief, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Wayne Williams appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Williams v. Babbs, No. CA-98-850-CT-5-H

(E.D.N.C. Feb. 25, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2